Exhibit 10.23
 
 
AMENDMENT No. 2 TO PROMISSORY NOTE
 
This Amendment No. 2 to the Promissory Note, originally dated September 1, 2010
(the “Note”) and amended February 11, 2011 (the “Amendment”) is entered into as
of the 31st day of May, 2011, by and between CMS Acquisition, LLC (“CMS”) and
CleanTech Biofuels, Inc. (“CTB”).
 
WHEREAS, the Note is secured by the CTB owned U.S. Patent No. 6,306,248 pursuant
to a Security Agreement dated as of September 1, 2010, between CMS and CTB (the
“Security Agreement”);
 
WHEREAS, a payment of $25,000 was made on February 11, 2011 for interest to date
and principal, by CTB on the Note; and
 
WHEREAS, the parties wish to amend the terms of the Note as set forth below.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
1.
The Maturity Date, as defined in the Amendment, shall be changed to July 15,
2011 from May 15, 2011.

 
2.
As of May 16, 2011, interest shall accrue at 10.0% per annum (from 9.0% per
annum).

 
3.
All remaining terms and conditions of the Note and Security Agreement shall
continue in full force and effect.

 
IN WITNESS WHEREOF, CTB and CMS have caused this Amendment No. 2 to the Note to
be executed and delivered by their duly authorized officers as of the day and
year set forth above.
 

 
CLEANTECH BIOFUELS, INC.
         
 
By:
        Name:       Title:          

 

  CMS Acquisition, LLC          
 
By:
        Name:       Title:          